Citation Nr: 0918783	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  05-31 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a right wrist 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1990 to 
December 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The case was previously remanded by the Board in 
December 2007. 


FINDING OF FACT

A right wrist disability was not manifested during service, 
nor is any current right wrist disability causally or 
etiologically related to service.


CONCLUSION OF LAW

A right wrist disability was neither incurred in nor 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through VCAA letters dated December 
2003, May 2005, and October 2008 the appellant was informed 
of the information and evidence necessary to warrant 
entitlement to the benefit sought on appeal.  The appellant 
was also advised of the types of evidence VA would assist him 
in obtaining as well as his own responsibilities with regard 
to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The VCAA letter to the appellant was 
provided in December 2003 prior to the initial unfavorable 
decision in August 2004.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) Veteran status, 2) 
existence of a disability, 3) a connection between the 
Veteran's service and the disability, 4) degree of 
disability, and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   Although the present 
appeal involves the issue of an initial service connection 
determination, VA believes that the Dingess/Hartman analysis 
must be analogously applied.  In the present appeal, the 
appellant was provided with notice of what type of 
information and evidence was needed to substantiate the 
claim.  Further, the October 2008 letter gave notice of the 
types of evidence necessary to establish a disability rating 
and effective date for the disability on appeal.   

Although some of the notices did not precede the initial 
adjudication of the Veteran's claim, the later notices were 
followed by a subsequent readjudication, in this case a 
supplemental statement of the case issued in March 2009, 
thereby curing the defective notice error.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

The Board finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record in this case includes VA treatment 
records, VA examination reports, and lay evidence.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R.  
§ 3.159(c).  No additional pertinent evidence has been 
identified by the claimant.   

The Veteran was afforded a VA examination in January 2004 and 
January 2009.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  Given that the claims file was reviewed by the 
examiners and the examination reports set forth detailed 
examination findings in a manner which allows for informed 
appellate review under applicable VA laws and regulations, 
the Board finds the examinations to be sufficient.  Thus, the 
Board finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In a March 1990 report of medical history, the Veteran 
specifically marked no when asked if he currently had or ever 
previously had swollen or painful joints, arthritis, 
rheumatism, or bursitis, or bone, joint, or other deformity.  
In a March 1990 report of medical examination, the examiner 
found the Veteran's upper extremities to be clinically normal 
specifically regarding strength and range of motion.

In November 1993, the Veteran complained of right wrist and 
right hand pain after slipping on gravel while riding his 
motorcycle at 30 miles per hour.  The examiner noted the 
right wrist as tender to palpation.  He noted no ecchymosis 
with the skin intact.  The Veteran had good pulses and good 
capillary refill.  Radial, ulnar, and medial motor was intact 
with sensation noted.  X-rays were provided and they showed a 
fracture of the right thumb.  

In a November 1994 report of medical history, the Veteran 
specifically marked no when asked if he currently had or ever 
previously had swollen or painful joints, arthritis, 
rheumatism, or bursitis, or bone, joint, or other deformity.   
In a December 1994 report of medical examination, the 
examiner found the Veteran's upper extremities to be 
clinically normal specifically regarding strength and range 
of motion.  

In December 1995, the Veteran fell off a truck and complained 
of right wrist pain.  The examiner noted no swelling.  The 
wrist was tender over the dorsal ulnar side.  X-rays were 
provided.  The examiner diagnosed the Veteran with a sprained 
wrist.

Throughout the Veteran's service after the motorcycle 
accident, the Veteran complained of and was treated for right 
thumb pain, for which he is currently service-connected.  
Despite numerous medical records, service treatment records 
are silent as to complaints, treatments, or diagnosis of any 
wrist disability from December 1995 through the end of the 
Veteran's service.  

In August 2000, the Veteran received a general medical VA 
examination in reference to a claim he filed in May 2000.  
Neither the examiner nor the Veteran noted any complaints, 
treatments, or diagnosis of any right wrist disability.  The 
first post-service record that actually reported right wrist 
pain is dated November 2003.

The Veteran was afforded a VA examination in January 2004.  
The Veteran complained of decreased strength and the ability 
to lift in the right wrist.  He reported volar distal wrist 
discomfort every day, usually ranging 4/10 for pain.  He 
reports aggravation with cold or rainy weather and flare-ups 
at times for no apparent reason.  He notes that at times his 
wrist will pop and his symptoms will be relieved.  Upon 
physical examination, the examiner found no redness, 
swelling, atrophy of thenar eminence, synovial swelling, or 
ganglions.  The wrist was not tender to palpation.  The 
Veteran did not report any pain with digital tactile stimulus 
beyond his usual discomfort.  The examiner diagnosed him with 
subjective complaints with no clinical musculoskeletal 
pathology found in the right wrist.  

Also in January 2004, the Veteran's private physician wrote a 
letter to the VA stating his findings.  He briefly examined 
the Veteran and stated that the radioulnar joint at the wrist 
is unstable.  He stated that if the Veteran participated in 
any work that required strength and stability at the right 
wrist, it could lead to a work accident and injury to himself 
or others.  The examiner suggested a complete reevaluation by 
the military physician.

In July 2005, an examiner stated that the Veteran's 
extremities had no edema and no motor deficits.  The 
Veteran's records indicate that he reported chronic wrist 
pain from May 2008 through October 2008.  

The Veteran was afforded another VA examination in January 
2009.  Upon physical examination, there was some soreness 
dorsally and volarly over the wrist with palpation.  No skin 
changes, redness, bruising, or swelling were noted.  The 
Veteran's range of motion was 80 degrees dorsiflex and 80 
degrees volar flex.  He had full function of his fingers and 
thumb.  He showed no signs of tendinitis or carpal tunnel 
syndrome.  The examiner noted his wrist as stable with good 
capillary refill in his fingers and good sensation in his 
hand.  The x-rays of his wrist and forearm were normal.  The 
examiner diagnosed the Veteran with right wrist pain, normal 
examination.  

The examiner went on to provide an opinion on the matter.  
Although the Veteran gave a history of right wrist pain, upon 
examination, the examiner did not see any specific signs of 
bone damage.  He showed no signs of specific tendinitis or 
carpal tunnel syndrome.  His range of motion and function 
were not adversely affected by pain, weakness, lack of 
endurance, lack of coordination, or instability.  Based upon 
a thorough review of the Veteran's claims file as well as his 
history and physical, the examiner stated it is less likely 
than not that the Veteran's right wrist pain was caused by or 
a result of his inservice activity.  

The Board finds that a preponderance of the evidence is 
against a finding of service connection for a right wrist 
disability.  Service treatment records note two incidents of 
wrist pain in November 1993 and December 1995 with no 
subsequent problems or complaints while in service.  The 
diagnosis in November 1993 was actually a fracture of the 
right thumb.  The diagnosis in December 1995 was a sprained 
wrist.  

The Board also notes at this point that the Veteran filed a 
claim for VA benefits in April 2000 relating to twelve 
various disorders.  However, it is significant that he did 
not include the right wrist in that claim.  This deficiency 
suggests that the Veteran himself did not believe he had a 
right wrist disability related to service as it would be 
reasonable to assume that he would have included it in his VA 
claim.  It is also noted that a VA general physical 
examination in August 2000 in connection with that claim did 
not refer to any wrist complaints or disabilities when 
examining the musculoskeletal system.

Although the Board acknowledges that the Veteran has 
complained of pain in his right wrist, none of the examiners 
could find any actual disability.  The Board notes that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability.  Without a pathology to which the pain can be 
attributed, there is no basis to find a right wrist 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir.2001).

Without a diagnosed disability, the claim for service 
connection is not valid.  See 38 U.S.C.A. §§ 1110; Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In addition, the Board notes that the record contains no 
evidence of right wrist complaints or clinical findings for 
three years after service and 8 years after the prior 
complaint in December 1995, until a single complaint in 
November 2003.  A prolonged period without medical complaint 
can be considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

The Board acknowledges that the Veteran did have some right 
wrist complaints during his service.  However, the totality 
of the evidence shows that there was no resulting chronic 
right wrist disability.  In this regard, the various records 
suggest that the right wrist complaints were acute as 
evidenced by numerous subsequent medical records without 
complaint, including complaints of the right thumb that 
failed to mention the right wrist.  As noted earlier, it is 
not enough that an injury occurred in service.  The evidence 
must demonstrate disability resulting from that injury.  

If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  There is no such 
continuity of right wrist symptoms for eight years after the 
prior complaint and for three years after service, and a 
medical examiner has opined that there is no causal 
relationship between any current chronic right wrist 
disability and service.  Questions of medical causation must 
be addressed by medical personnel; neither the Veteran, his 
representative, nor the Board are shown to be competent to 
offer such a medical opinion.  See generally Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Veteran is certainly 
competent to testify as to symptoms such as wrist pain which 
are non-medical in nature; however, he is not competent to 
render a medical diagnosis.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (lay testimony is competent to establish the 
presence of observable symptomatology that is not medical in 
nature); see also, Woehlaert v. Nicholson,  21 Vet. App. 456 
(2007) (certain disabilities are not conditions capable of 
lay diagnosis).

Based on the competent evidence of record, the Board finds 
that a preponderance of the evidence is against the finding 
of service connection for right wrist disability.  As the 
preponderance of the evidence is against this claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  


ORDER

Entitlement to service connection for a right wrist 
disability is not warranted.  The appeal is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


